-

                                                                                           05/10/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA                               Case Number: DA 21-0183


                                        DA 21-0183
                                                                       FILED
IN RE THE MARRIAGE OF:                                                 MAY 1 0 2021
                                                                    Bovven (3reertwooci
JENNIFER L.ZINDELL-MESLER,                                        Clerk of Supreme Court
                                                                     State nr montana


             Petitioner and Appellee,
                                                                   ORDER
      and

CHARLES E. MESLER,

             Respondent and Appellant.


      Upon consideration of Appellant's Unopposed Motion to Dismiss and good cause
appearing therefore;
      IT IS HEREBY ORDERED that the appeal filed on April 16, 2021, by Charles E.
Mesler, is dismissed with prejudice.
      DATED this I       day of May,2021.
                                                 For the Court,


                                  By
                                                 Chief Justice